United States Court of Appeals
                for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                               No. 20-40007                             April 2, 2021
                             Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
Curtis Lee Sheppard, Jr.,

                                                        Plaintiff—Appellant,

                                    versus

Kempt, Assistant Warden; Watson, Law Library Clerk; C.
Martinez, Step 2 Coordinator; M. Price, Investigator III; V.
Matlock, Investigator II; S. Smith, Law Library Supervisor,

                                                      Defendants—Appellees.


               Appeal from the United States District Court
                    for the Eastern District of Texas
                         USDC No. 6:19-CV-567


Before Willett, Ho, and Duncan, Circuit Judges.
Per Curiam:*
       Curtis Lee Sheppard, Jr., Texas prisoner # 1656666, moves this court
for authorization to proceed in forma pauperis (IFP) following the district
court’s dismissal of his 42 U.S.C. § 1983 complaint pursuant to the three


       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                No. 20-40007


strikes provision of 28 U.S.C. § 1915(g). Because he has failed to show that
he should be allowed to proceed IFP on appeal under § 1915(g), see Banos
v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998), Sheppard’s motion for leave to
proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined
with the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
(5th Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed
as frivolous. 5th Cir. R. 42.2.
      MOTION DENIED; APPEAL DISMISSED.




                                     2